DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0180528) in view of Breitweg (US 2019/0255972). 
Regarding claim 1, Kim discloses a disembarkation action determination device, comprising a processor 130, 1100, wherein the processor is configured to:
	detect for a first state in which a body of an occupant sitting on a vehicle seat has changed position, based on a signal from a first sensor 210 provided inside a vehicle cabin (paragraphs 52, 57);
	detect for a second state in which a hand of the occupant sitting on the vehicle seat is in proximity to or contacting a door inside handle, based on a signal either from the first sensor or from a second sensor separate from the first sensor (p. 52); and

determine (S130) the occupant to have initiated a disembarkation action in cases in which the first state has been detected and the second state has been detected (p. 53, figures 1-2).
	Kim does not disclose detecting for the first state in which an upper body of the occupant sitting on the vehicle seat has been lifted upright. Breitweg teaches the use of detecting for a first state in which an upper body of an occupant sitting on a vehicle seat has been lifted upright (p. 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting for the first state in which an upper body of the occupant sitting on the vehicle seat has been lifted upright to the device of Kim as taught by Breitweg for the purpose of effectively detecting the movement of an occupant in a vehicle. 
Regarding claim 5, Kim (modified by Breitweg) discloses all claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the processor being further configured to detect for the first state based on load distribution using a seat load sensor serving as the first sensor and installed at the vehicle seat. Breitweg further discloses the use of a seat load sensor serving as a first sensor and installed at a vehicle seat (p. 37, 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor being further configured to detect for the first state based on load distribution using a seat load sensor serving as the first sensor and installed at the vehicle seat to the device of Kim as taught by Breitweg for the purpose of effectively detecting the movement of an occupant in a vehicle.
Regarding claim 6, Kim discloses wherein the processor is further configured to detect for the second state based on a signal from a proximity sensor serving as the second sensor and provided peripherally to the door inside handle (p. 52, 90, 91).
Regarding claim 7, Kim discloses wherein the processor is further configured to detect for the first state and the second state based on an image of the occupant captured by an in-cabin camera serving as the first sensor (p. 52, p. 60).
Regarding claim 8, Kim discloses the disembarkation action determination device 100.
Regarding claim 9, Kim discloses an obstacle detection section configured to detect for obstacles in a periphery of the vehicle (p. 61, 50); and a reporting unit configured to issue a notification to the occupant (p. 61), wherein a predetermined notification is issued to the occupant by the reporting unit in cases in which determination has been made that the occupant has initiated a disembarkation action and an obstacle has been detected in the vehicle periphery by the obstacle detection section (p. 61).
Regarding claim 10, Kim discloses a disembarkation action determination method, comprising, by a processor 130:
detect for a first state in which a body of an occupant sitting on a vehicle seat has changed position, based on a signal from a first sensor 210 provided inside a vehicle cabin (paragraphs 52, 57);
detecting for a second state in which a hand of the occupant sitting on the vehicle seat is in proximity to or contacting a door inside handle, based on a signal either from the first sensor or from a second sensor separate from the first sensor (p. 52); and
determining the occupant to have initiated a disembarkation action in cases in which the first state has been detected and the second state has been detected (p. 53).
Kim does not disclose detecting for the first state in which an upper body of the occupant sitting on the vehicle seat has been lifted upright. Breitweg teaches the use of detecting for a first state in which an upper body of an occupant sitting on a vehicle seat has been lifted upright (p. 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting for the first state in which an upper body of the occupant sitting on the vehicle seat has been lifted upright to the method of Kim as taught by Breitweg for the purpose of effectively detecting the movement of an occupant in a vehicle. 

Regarding claim 11, Kim discloses a non-transitory storage medium storing a program executable by a computer to perform processing (p. 95), the processing comprising:
	detect for a first state in which a body of an occupant sitting on a vehicle seat has changed position, based on a signal from a first sensor 210 provided inside a vehicle cabin (paragraphs 52, 57);
detecting for a second state in which a hand of the occupant sitting on the vehicle seat is in proximity to or contacting a door inside handle, based on a signal either from the first sensor or from a second sensor separate from the first sensor (p. 52); and
determining the occupant to have initiated a disembarkation action in cases in which the first state has been detected and the second state has been detected (p. 53). 
Kim does not disclose detecting for the first state in which an upper body of the occupant sitting on the vehicle seat has been lifted upright. Breitweg teaches the use of detecting for a first state in which an upper body of an occupant sitting on a vehicle seat has been lifted upright (p. 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting for the first state in which an upper body of the occupant sitting on the vehicle seat has been lifted upright to the storage medium of Kim as taught by Breitweg for the purpose of effectively detecting the movement of an occupant in a vehicle. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Breitweg as applied to claim 1 above, and further in view of Inoue (US 10,549,696).
Regarding claim 2, Kim (modified by Breitweg) discloses all claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the processor being further configured to determine that the occupant has initiated the disembarkation action in cases in which the second state has been detected after a predetermined duration has elapsed following detection of the first state. Inoue teaches the use of a processor being configured to determine that an occupant has initiated the disembarkation action in cases in which a second state has been detected after a predetermined duration S9 has elapsed following detection of a first state (column 12, line 56-col. 13, line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor being further configured to determine that the occupant has initiated the disembarkation action in cases in which the second state has been detected after a predetermined duration has elapsed following detection of the first state to the device of Kim (modified by Breitweg) as taught by Inoue  for the purpose of effectively determining the disembarkation action. 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Breitweg as applied to claim 1 above, and further in view of Ignaczak (US 11,292,342).
Regarding claims 3-4, Kim (modified by Breitweg) discloses all claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the processor being further configured to perform the determination regarding initiation of a disembarkation action in cases in which a vehicle speed of the vehicle has become zero (claim 3); acquiring a gaze direction of the occupant; and the gaze direction of the occupant has been detected to be directed toward the door inside handle (claim 4). Ignaczak teaches the use of a processor being configured to perform the determination regarding initiation of a disembarkation action in cases in which a vehicle speed of the vehicle has become zero (paragraph 41); acquiring a gaze direction of an occupant (p. 15, 25); and the gaze direction of the occupant has been detected to be directed toward a door inside handle (p. 16, p. 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor being further configured to perform the determination regarding initiation of a disembarkation action in cases in which a vehicle speed of the vehicle has become zero; acquiring a gaze direction of the occupant; and the gaze direction of the occupant has been detected to be directed toward the door inside handle to the device of Kim (modified by Breitweg) as taught by Ignaczak for the purpose of effectively determining the occupant to have initiated the disembarkation action in cases in which the first state and the second state have been detected, and the gaze direction of the occupant has been detected to be directed toward the door handle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umezawa, Dhull, Okamoto disclose occupant monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 16, 2022